Citation Nr: 1757059	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2017, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records do not show that he was treated for or diagnosed as having diabetes in service.  However, postservice treatment records beginning in 2008 contain treatment for and diagnoses of diabetes mellitus. 

The Veteran seeks to establish service connection for his diabetes mellitus on a presumptive basis due to his alleged exposure to herbicides in service.  While it appears that he initially claimed exposure to herbicides in the Republic of Vietnam (see NOD dated in December 2012), he clarified at the Board hearing in May 2017 that he did not service in Vietnam, but rather served near the demilitarized military zone (DMZ) in Korea.  In this regard, he testified that he served in Yonjiko (phonetic), Korea, which was a quarter of a mile from the DMZ.  His service personnel record (DD Form 214) shows that he served 11 months and 3 days in the USARPAC (United States Army Pacific Command).  It also shows that he had no service in Vietnam.  

VA's Adjudication Procedure Manual (M21-1) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ. Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1, 1968, and August 31, 1971.  See M21-1 at IV.ii.1.H.4.b.  The Veteran's service from November 1968 to November 1970 shows that he had qualifying service for this presumption pertaining to herbicide exposure.  However, his assigned unit as noted on the DD Form 214 (Eighth Army, C Battery, 1/79th Artillery, 7th Infantry Division), is not listed among those recognized by the DoD as having served along the Korean DMZ.  The M21-1 provides that the AOJ should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or he was not in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b.  Here, although a request to verify herbicide exposure was sent to the National Personnel Records Center in August 2011 (resulting in a negative response), a request has not been made to the JSRRC.  Moreover, the request pertained to service in Vietnam, not the Korean DMZ.  Accordingly, a remand is in order so that the request can be sent to the JSRRC for verification of herbicide exposure.

Also, the AOJ should request a copy of the Veteran's DA Form 20 or equivalent service personnel record in order to more accurately assess the dates and duty locations of his service.  38 U.S.C.A. § 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's service personnel file (DA Form 20) from the National Personnel Records Center.

2.  Thereafter, send a request to the JSRRC for verification of the Veteran's claimed exposure to herbicides in service in light of his assertions of having served a quarter of a mile from the DMZ in Yonjiko (phonetic), Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b.

3. Thereafter, readjudicate the claim on appeal based on all the evidence of record, including all evidence obtained since the most recent SSOC.  If any benefit sought on appeal remains denied, issue a new, updated SSOC. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




